In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00193-CV


                            IN RE C.T. AND D.B., RELATORS

                                ORIGINAL PROCEEDING

                                   November 23, 2020
                            MEMORANDUM OPINION
                      Before QUINN, C.J., and PIRTLE and DOSS, JJ.


       In this original mandamus proceeding, Real Party in Interest, the Texas

Department of Family and Protective Services, has filed an unopposed motion to dismiss.

Relators C.T. and D.B. are respectively the mother and father of C.B., a minor. 1 They

seek a writ of mandamus compelling respondent, the Honorable Kelly Tesch, associate

judge of the 137th District Court of Lubbock County, to vacate her July 6, 2020 Order in

Aid of Investigation of Child Abuse or Neglect and Notice of Hearing (the July 6 order).

According to Relators, the July 6 order was an abuse of Respondent’s discretion.



       To maintain the child’s privacy we will refer to him and his parents by initials. See
       1

TEX. FAM. CODE ANN. § 109.002(d) (West Supp. 2020); TEX. R. APP. P. 9.8 (a),(b).
         As general background, the Department filed an ex parte Petition for Orders in Aid

of Investigation of a Report of Child Abuse or Neglect.2 The July 6 order followed.

Relators filed this original proceeding on August 3, with a motion for temporary relief. The

requested temporary relief was denied. The Department filed a response and Relators a

reply.       On November 13, the Department filed the pending motion to dismiss this

proceeding.


         As grounds for dismissal the Department points to its notice of nonsuit filed in the

trial court and Respondent’s resulting order dismissing the July 6 order and dismissing

without prejudice “all [the Department’s] pleadings filed [in its petition] regarding” relators.

According to the Department, Relators have moved from Texas and their requested

mandamus relief is now moot. A certificate of conference attached to the motion to

dismiss states that counsel for Relators does not oppose the motion. Consistent with the

certificate, Relators filed no response.


         Accordingly, without addressing the merits of Relators’ petition, we grant the

Department’s motion and dismiss the original proceeding without prejudice.



                                                           Per Curiam




         2
        See TEX. FAM. CODE ANN. §§ 261.303(b),(c); 261.3031(a) (West 2020) (providing
a procedure for obtaining a court order in aid of investigation of a report of child abuse or
neglect).
                                               2